DETAILED ACTION
1.	The applicant’s amendment filed 07/22/2021 was received. Claim 1 was amended. Claims 1, 3-5, 10 & 12-29 remain pending in the application. Claims 2, 6-9 & 11 have been cancelled. Claims 15-23 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 12/08/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 15-23 directed to Groups II-III, non-elected without traverse. Accordingly, claims 15-23 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The previous claim rejections under 35 U.S.C. 112(b), of claims 1, 3-5, 10, 12-14 & 24-29 are withdrawn per amendments of claim 1. 



Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 15-23 directed to Groups II-III, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 15-23 have been cancelled.

	
Reasons for Allowance
7.	Claims 1, 3-5, 10, 12-14 & 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A system for lining an inner surface of a tubular, comprising an injecting head configured to inject a polymer into an annular space defined by a helical outer surface of the injecting head and an inner surface of the tubular, the system being configured to move the injecting head relative to the tubular while polymer is being injected to leave a layer of the polymer having an outer surface defined by the inner surface of the tubular and an inner surface contoured in a profile defined by the helical outer surface of the injecting head.” The closest prior art of record Weisenberg (U.S. Pat. No. 7,867,558 B1), does not teach nor suggest “a helical outer surface of the injecting head… an inner surface contoured in a profile defined by the helical outer surface of the injecting head” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717